—In an adoption proceeding, the natural mother appeals from decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated July 6, 1990, which, after a hearing, denied her application to set aside her consent to the adoption.
Ordered that the decree is affirmed, without costs or disbursements.
*534We find that the weight of the credible evidence adduced at the hearing fails to support the natural mother’s assertion that her consent to the adoption was procured through the use of fraud, coercion, or undue influence. The claims of the natural mother are directly contradicted by the testimony of the natural mother, her attorney, and the adoption documents themselves, which the natural mother admits she read and made changes to. Thus, the record supports the conclusion that the natural mother’s consent to the adoption was given freely and with full knowledge of the consequences (see, Matter of Sarah K., 66 NY2d 223, cert denied sub nom. Kosher v Stamatis, 475 US 1108; Matter of Baby Girl Z., 154 AD2d 471; Matter of E.W.C., 89 Misc 2d 64, 71-73).
We have considered the natural mother’s remaining contentions and find that they are without merit. Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.